CORRECTED NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the IDS filed 4/15/2021.
Claims 14 and 15 are pending in are allowed as set forth in the notice of allowance mailed 2/3/2021.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2021 was filed after the mailing date of the notice of allowance on 2/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a polypeptide comprising the three vinculin binding sites of SEQ ID NOs: 2-4, or a sequence having at least 90% identity to the respective sequences, wherein said polypeptide consists of 140 to 160 amino acids and wherein said polypeptide is not cytotoxic upon cell transfection as compared to the full-length invasion plasmid antigen A (IpaA) protein of SEQ ID NO: 1, is free of the prior art.
Shigella IpaA protein (637 amino acids in length).  The second reference, WO 2014/042828, also teaches the full-length amino acid sequence of the Shigella IpaA protein (p. 11, SEQ ID NO: 6). The full-length Shigella IpaA protein comprises instant SEQ ID NOs: 2-4.  
However, the two references cited in the IDS do not teach or suggest a shortened polypeptide of the Shigella IpaA protein consisting of 140 to 160 amino acids, much less that the polypeptide is not cytotoxic compared to the full-length invasion plasmid antigen A (IpaA) protein of SEQ ID NO: 1. 
Accordingly the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 14 and 15 are allowed as set forth in the notice of allowance mailed 2/3/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654